DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on November 24, 2020.  Claims 1-15 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1, apparatus of claim 8 and medium of claim 15 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 8 and 15 recite: 
1. A method for identifying identity information, comprising: acquiring user data, the user data comprising identity information and account information of a user; establishing an association relationship between account information and identity information that are bound in the user data, and establishing an association relationship between two pieces of account information having common features in the user data; and determining a risk value of target identity information in the user data according to the established association relationships, and determining, according to the determined risk value, whether the target identity information has a risk of being used fraudulently.

Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 8 and 15, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a fundamental economic practice (e.g., to receive, store, or transmit data), the recitation in claims 1, 8 and 15 of a processor and memory does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 8 and 15 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 8 and 15, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, identifying fraudulent accounts through linkage to bad actors using relationship graphs is notoriously well known as evidenced by the references cited on the PTO-892.  Moreover, the processor and memory 
In view of the above analysis, independent claims 1, 8 and 15 are not patent eligible.  Dependent claims 2-7 and 9-14 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, dependent claims 2-7 and 9-14 refine the abstract idea of mitigating risk by using generic computer components to analyze data (insignificant extra-solution activity, MPEP 2106.05(g)) by implementing the WURC activity of a relationship diagram to identify fraud risk.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2014/0201048).
Claim 1 recites:
A method for identifying identity information, comprising: (Lin, Fig. 1, [0053], method of identifying user)

establishing an association relationship between account information and identity information that are bound in the user data, and establishing an association relationship between two pieces of account information having common features in the user data; and (Lin, Fig. 1, [0057], block 102 builds a connected graph by taking the accounts and the user identities as nodes and connecting account nodes and user identity nodes having association relationship therebetween)
determining a risk value of target identity information in the user data according to the established association relationships, and determining, according to the determined risk value, whether the target identity information has a risk of being used fraudulently.  (Lin, Fig. 1, [0079]-[0080], block 105 determines whether the account density and the fraud account closing rate are within a predetermined normal value range, and goes to block 106 if affirmative indicating dangerous account group and the website user bound to the account group is a dangerous website user) 
Claims 8 and 15 correspond to claim 1 are rejected on the same grounds.  Regarding apparatus claim 8, Lin, Fig. 11, [0166], processor 1101 and memory 1103.  Regarding CRM claim 15, Lin, [0167], computer readable media.
Claim 2 recites:
The method according to claim 1, wherein the establishing an association relationship between account information and identity information that are bound in the user data, and establishing an association relationship between two pieces of account information having common features in the user data comprises: establishing a relationship diagram corresponding to the user data, the relationship diagram comprising an identity node for representing identity information in the user data and account nodes for representing account information in the user data, wherein the relationship diagram includes a connection line between an account node and the identity node that are bound, and a connection line 
Claim 9 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The method according to claim 1, wherein the two pieces of account information having common features comprises at least one of: the two pieces of account information having an interaction behavior; the two pieces of account information being bound to a same object; or the two pieces of account information being logged-in on a same device.  (Lin, Figs. 4-1 – 4-4, [0069], directly associated accounts correspond to group of accounts associated with same user identity; see also [0005] discussing IP address reading on same device)  
Claim 14 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The method according to claim 2, wherein among paths connecting a first account node and a second account node in the relationship diagram, a path comprising fewest connection lines is used as a shortest path between the first account node and the second account node; and the determining the risk value of target identity information in the user data comprises: counting, in the established relationship diagram, a number of shortest paths where a target identity node representing the target identity information is located, and counting a total number of shortest paths in the relationship diagram; and determining a ratio of the number of the shortest paths where the target identity node is located to the total number of the shortest paths in the relationship diagram as the risk value of the target identity information.  (Lin, Fig. 1, [0070]-[0077], block 104 computes an account density and a fraud account closing rate)
Claim 10 corresponds to claim 4 and is rejected on the same grounds.
Claim 5 recites:
The method according to claim 1, wherein the determining whether the target identity information has a risk of being used fraudulently comprises: comparing the determined risk value with a specified threshold, and if the determined risk value is greater than the specified threshold, determining that the target identity information has a risk of being used fraudulently.  (Lin, Fig. 1, [0079]-[0080], block 105 determines whether the account density and the fraud account closing rate are within a predetermined normal value range, and goes to block 106 if affirmative indicating dangerous account group and the website user bound to the account group is a dangerous website user.  Please note that under the standard of broadest reasonable interpretation the conditional limitation “if” in method claim 5 provides two methods depending on whether the prerequisite condition is met.  Please see Ex parte Schulhauser (PTAB 2016).)  
Claim 11 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The method according to claim 1, wherein after determining whether the target identity information has a risk of being used fraudulently, the method further comprises: extracting account information bound to the target identity information from the user data if the target identity information has a risk of being used fraudulently, and screening suspicious account information out from the account information bound to the target identity information.  (Lin, [0084], system may monitor all the accounts in the dangerous account group and close the accounts if needed.  Please note that under the standard of broadest reasonable interpretation the conditional limitation “if” in method claim 6 provides two methods depending on whether the prerequisite condition is met.  Please see Ex parte Schulhauser (PTAB 2016).)
Claim 12 corresponds to claim 6 and is rejected on the same grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2014/0201048) in view of Bookbinder (US 2007/0204033).
In addition to the motivation statements below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Bookbinder in Carpenter since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of preventing fraud and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 7 recites:
The method according to claim 6, wherein the screening suspicious account information out from the account information bound to the target identity information comprises: determining, for current account information in the account information bound to the target identity information, an authentication device corresponding to the current account information; and counting a quantity of accounts authenticated in the authentication device, and if the counted quantity is greater than or equal to a specified quantity threshold, determining the current account information as suspicious account information.  (Lin, [0005]-[0006], identifying account group through a same IP address; [0073], calculating account density; [0083], normal ranges for an account density.  Lin does not specifically disclose if the counted quantity is greater than or equal to a specified quantity threshold, determining the current account information as suspicious account information.  However, excessive accounts tied to a single device raising fraud alarms is well known as evidenced by Bookbinder, [0047], discussing fraud detector 202 monitors a threshold value for number of accounts per ISP subscriber account.  It would have been obvious to modify the account density of Lin to further include flagging an account as suspicious depending on accounts authenticated by an authentication device as disclosed in Bookbinder 
Claim 13 corresponds to claim 7 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Tomasofsky (US 2016/0078436) discusses risk based decisioning, Fig. 8.
Tomasofsky (US 2020/0265416) discusses risk-based decisioning module 750, Fig. 8.
Jenson (US 2015/0264063) discusses using machine learning to create a decision tree to identify illegitimate activities, Abstract.
Abbatiello (US 2016/0104132) discusses determining risk levels based on social network factors, Abstract.
Chen (US 2018/0330382) discusses creating an association relationship for authentication, [0063].
Recce (US 2009/0248560) discusses assessment of risk through association or relationship, [0200].
Hu (CN 108830731) discusses establishing an association relationship between identity and accounts, Abstract.
Hurvig (US 2004/0205243) discusses mapping digital identity owners, Fig. 1.
Reddy (US 2019/0311367) discusses using a data genome to identify suspicious transactions, Fig. 8.

Faulkner (US 2019/0089711) discusses mapping entity attributes to identify fraud, Abstract.
Caldera (US 2018/0316665) discusses a relation graph for identity verification, Fig. 9.
Domenikos (US 2008/0103800) discusses identity mapping, Fig. 4.
Sanin (US 2012/0159647) discusses social graph information to assess fraud risk, Abstract.
Fink (US 8,108,916) discusses a threshold quantity of computing device identifications as a fraud indicator, claim 6.
Cox (US 9,762,728) discusses a threshold number of accounts as authentication factor, Fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272 6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/GH/





/DAVID P SHARVIN/Primary Examiner, Art Unit 3692